Dear Judge Fitchue:
Your request for an Attorney General's Opinion has been directed to me for research and response.
Thank you for your letter of September 22, 1992, naming the specific job in which you are interested.  I regret that I was unable to render an opinion based on your previous letters, which did not specify the precise position in question.
As I understand your question it is as follows:
     "Please advise me as to whether a justice of the peace in Jefferson Parish can work as a `minute clerk' for a civil judge or a criminal judge in Jefferson Parish."
LSA-R.S. 42:63(D), in pertinent part, provides the answer to your question. LSA-R.S. 42:63(D) reads as follows:
     "No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof . . . ."  (emphasis added)
"Appointive office" is defined by LSA-R.S. 42:62(2) as follows:
     ". . .  Any office in any branch of government . . . which is specifically established or specifically authorized by the constitution or laws of this state or by the charter or ordinances of any political subdivision thereof and which is filled by appointment or election by an elected or appointed public official . . . ."
The positions of deputy clerk of court and minute clerk are established in the Louisiana Constitution of 1974, Article 5, Section 28.  Additionally, Section 32 of that article relates specifically to Orleans Parish.  LSA-C.C.P. Articles 255—256
further establish the positions of Clerk of Court, deputy clerks and minute clerks.  Therefore, it appears that the positions of deputy clerk of court and minute clerk are appointed positions as defined by under R.S. 42:62(2).
Accordingly, it is the opinion of this office that an elected justice of the peace may not also hold either the full-time appointed position of minute clerk or the full-time appointed position of deputy clerk of court.
I trust that the foregoing adequately answers your question. However, if additional information is needed, please do not hesitate to contact me.
Yours very truly,
                            RICHARD P. IEYOUB Attorney General
                            BY: JAMES A. SMITH, II Assistant Attorney General
RPI/JAS:pb 2510s